Order filed November 23, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00845-CV
                                  ____________

                       RICHARD SAAD, JR., Appellant

                                       V.

                  VRISELDA R. VALDEZ, ET AL, Appellee


                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-17650

                                  ORDER

      The clerk’s record was filed November 13, 2015. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c).   The record does not contain a complete copy of PLAINTIFF’S
RESPONSE TO DEFENDANTS' MOTION FOR SUMMARY JUDGMENT,
COUNTER-DEFENDANT'S             RESPONSE         TO    COUNTER-PLAINTIFFS’
MOTION FOR PARTIAL SUMMARY JUDGMENT AND PLAINTIFF’S
TRADITIONAL MOTION FOR SUMMARY JUDGMENT FILED JULY 24,
2014.

        The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before November 30, 2016, containing a complete copy of
PLAINTIFF’S RESPONSE TO DEFENDANTS' MOTION FOR SUMMARY
JUDGMENT,          COUNTER-DEFENDANT'S                RESPONSE        TO     COUNTER-
PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT AND
PLAINTIFF’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT
FILED JULY 24, 2014.

        If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM